DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 10, and 14 are objected to because of the following informalities:  Claims 1, 10, and 14 all recite “… the fixed contact as the moveable contract is moved toward the fixed contact…”and the examiner believes that this is just a spelling error and for the sake of antecedent basis and consistency with the remainder of the claim language that the applicant intends  for that to read as “… the moveable contact…” .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,328,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of the instant application encompasses the boundaries of the claims of U.S. Patent No. 11,328,885. The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the U.S. Patent No. 11,328,885 and the actuator and the moveable contacts are considered to be equivalent components, as the actuator defined by U.S. Patent No. 11,328,885 includes a fixed contact and a moveable contact (see para. 0021) and the voltage applied to the magnetic actuator for de-energizing or reversing is considered to be applied to the coil, as the coil is a component of the magnetic actuator.
1. A method for operating a magnetically actuated switch assembly to perform a low energy test pulse, the switch assembly including a fixed contact and a movable contact, the method comprising: energizing a magnetic actuator to move the moveable contact against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC current conducts across a gap formed between the movable contact and the fixed contact as the moveable contract is moved toward the fixed contact and before the movable contact and the fixed contact make contact; and reversing the magnetic actuator to move the movable contact away from the fixed contact at least under the bias of the at least one spring so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, wherein reversing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric.
1. A method for operating a magnetically actuated switch assembly to perform a low energy test pulse, the switch assembly including a fixed contact and a movable contact, the method comprising: energizing a magnetic actuator to move the actuator against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact; and de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator when the movable contact makes contact with the fixed contact so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, wherein energizing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric.
2. The method according to claim 1 wherein the at least one spring is a larger open spring and a smaller compliance spring.
2. The method according to claim 1 wherein the at least one spring is a larger open spring and a smaller compliance spring.
3. The method according to claim 2 wherein the open spring is wrapped around a cylindrical housing and the compliance spring is provided within the housing.
3. The method according to claim 2 wherein the open spring is wrapped around a cylindrical housing and the compliance spring is provided within the housing.
4. The method according to claim 3 wherein the magnetic actuator includes a stationary core having a coil and a movable core that moves towards the stationary core when the actuator is energized, and wherein reversing the magnetic actuator comprises de-energizing the magnetic actuator or reversing an applied voltage on the magnetic actuator.
4. The method according to claim 3 wherein the magnetic actuator includes a stationary core having a coil and a movable core that moves towards the stationary core when the actuator is energized, and wherein de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator includes include removing or reversing a voltage applied to the coil.
5. The method according to claim 1 wherein the one fundamental frequency cycle of current is about 16.7 ms for 60 Hz.
5. The method according to claim 1 wherein the one fundamental frequency cycle of current is about 16.7 ms for 60 Hz.
6. The method according to claim 5 wherein the time that the contacts begin conducting to the time the contacts will withstand voltage when the current goes to zero is about three-quarters of the one fundamental frequency cycle time.
6. The method according to claim 5 wherein the time that the contacts begin conducting to the time the contacts will withstand voltage when the current goes to zero is about three-quarters of the one fundamental frequency cycle time.
7. The method according to claim 1 wherein the voltage on the switch assembly that is at or near the peak of the voltage wave is at a 900 voltage angle.
7. The method according to claim 1 wherein the voltage on the switch assembly that is at or near the peak of the voltage wave is at a 900 voltage angle.
8. The method according to claim 1 wherein the contacts are part of a vacuum interrupter.
8. The method according to claim 1 wherein the contacts are part of a vacuum interrupter.
9. The method according to claim 8 wherein the current is a fault current in a medium voltage power distribution network and the vacuum interrupter is part of a recloser in the power distribution network.
9. The method according to claim 8 wherein the current is a fault current in a medium voltage power distribution network and the vacuum interrupter is part of a recloser in the power distribution network.
10. A method for performing a reclosing fault testing operation in a power distribution network using a vacuum interrupter including a fixed contact and a movable contact, the method comprising: energizing a magnetic actuator to move the movable contact against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC fault current conducts across a gap formed between the movable contact and the fixed contact as the moveable contract is moved toward the fixed contact and before the movable contact and the fixed contact make contact; and reversing the magnetic actuator to move the movable contact away from the fixed contact at least under the assistance of the bias of the at least one spring so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the fault current.
10. A method for performing a reclosing fault testing operation in a power distribution network using a vacuum interrupter including a fixed contact and a movable contact, the method comprising: energizing a magnetic actuator to move the actuator against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC fault current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact; and de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator when the movable contact makes contact with the fixed contact so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the fault current.
11. The method according to claim 10 wherein the one fundamental frequency cycle of current is about 16.7 ms for 60 Hz.
11. The method according to claim 10 wherein the one fundamental frequency cycle of current is about 16.7 ms for 60 Hz.
12. The method according to claim 11 wherein the time that the contacts begin conducting to the time the contacts will withstand voltage when the current goes to zero is about three-quarters of the one fundamental frequency cycle time.
12. The method according to claim 11 wherein the time that the contacts begin conducting to the time the contacts will withstand voltage when the current goes to zero is about three-quarters of the one fundamental frequency cycle time.
13. The method according to claim 10 wherein the at least one spring is a larger open spring and a smaller compliance spring.
13. The method according to claim 10 wherein the at least one spring is a larger open spring and a smaller compliance spring.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-17 depend upon that of Claim 14, and recite “the system according to [claim 14 or 15, respectively]…” however, Claim 14 fails to disclose or recite a system and is directed to a switch assembly, therefore Claims 15-17 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. 
Allowable Subject Matter
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose a magnetically actuated switch assembly having a low energy pulse test capability, the switch assembly comprising: a fixed contact and a movable contact; a magnetic actuator coupled to the movable contact, the magnetic actuator configured, under a first energization, to move the moveable contact against the bias of at least one spring coupled to the movable contact towards the fixed contact, wherein AC current conducts across a gap formed between the movable contact and the fixed contact as the moveable contract is moved toward the fixed contact and before the movable contact and the fixed contact make contact; and the magnetic actuator, under a second energization, being further configured when the movable contact makes contact with the fixed contact to allow the bias of the at least one spring to move the movable contact away from the fixed contact so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, wherein second energization of the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric.
Examiner’s Note: The references cited on the PTO-892 form disclose systems and methods for operating magnetically actuated switch assemblies such as breakers, reclosers, interrupters, etc. that control the flow of power throughout a power distribution network to perform low energy pulse testing, wherein the magnetically actuated switch assemblies include fixed/stationary and movable contacts that are energized to move the actuated switching device against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween and de-energizing or reversing the voltage on the magnetically actuated switching device so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact. However, the references cited fail to disclose wherein during the energizing process an AC current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact or wherein during the de-energizing process the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, and that energizing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems and methods for performing a low energy pulse testing operation in a power distribution network to determine if a fault condition is present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858